EXHIBIT 10.1
image01.jpg [image01.jpg]
Dealer Agreement
TechnipFMC plcas Issuer
and
FMC Technologies, Inc.as Guarantor
and
Bank of America Merrill Lynch International DACas Arranger and Dealer
 
in relation to £600,000,000 Euro Commercial Paper Programme
19 May 2020





--------------------------------------------------------------------------------



CONTENTS
CLAUSE PAGE
1. INTERPRETATION
1
2. ISSUE
4
3. REPRESENTATIONS AND WARRANTIES
5
4. CONDITIONS PRECEDENT
10
5. COVENANTS AND AGREEMENTS
10
6. OBLIGATIONS OF THE DEALERS
14
7. TERMINATION AND APPOINTMENT
14
8. STATUS OF THE DEALERS AND THE ARRANGER
15
9. NOTICES
16
10. PARTIAL INVALIDITY
16
11. REMEDIES AND WAIVERS
17
12. COUNTERPARTS
17
13. RIGHTS OF THIRD PARTIES
17
14. GOVERNING LAW
17
15. ENFORCEMENT
17
schedule 1
19
Condition Precedent Documents
19
schedule 2
21
Selling Restrictions
21
schedule 3
23
Notification Letter For An Increase In The Maximum Amount
23
schedule 4
24
Dealer Accession Letter
24
schedule 5
25
Notices
25



EUS_ONPREM\EBRIDG\352496464.01





--------------------------------------------------------------------------------



THIS AGREEMENT is made on 19 May 2020
between:
(1)TechnipFMC plc (the "Issuer");
(2)FMC Technologies, Inc. (the "Guarantor");
(3)Bank of America Merrill Lynch International DAC as arranger (the "Arranger");
and
(4)Bank of America Merrill Lynch International DAC as dealer (the "Original
Dealer").
IT IS AGREED as follows:
1.INTERPRETATION
a.Definitions
In this Agreement:
1."Additional Dealer" means any institution appointed as a Dealer in accordance
with clause 7.2 (Appointment of Dealers);
2."Agency Agreement" means the issue and paying agency agreement, dated on or
about the date of this Agreement, between the Issuer, the Guarantor and the
Agent, providing for the issuance of and payment on the Notes;
3."Agent" means Bank of America, National Association acting as issue agent and
as paying agent for the Notes and any successor or additional agent appointed in
accordance with the Agency Agreement;
"Bank" means The Governor and Company of the Bank of England and, save as the
context otherwise requires, a reference to the Bank includes a reference to the
Bank acting on its own behalf and as agent or custodian for CCFFL.
4.“Bank Indemnity Payment” means any indemnification, payment or reimbursement
the relevant Dealer has made to the Bank or CCFFL pursuant to clauses 9.2, 9.3
or 13.3 of the CCFF Counterparty Terms and Conditions
5."Business Day" means a day (other than a Saturday or Sunday) on which banks
are open for general business in London;
6."Clearing System" means Clearstream Banking, S.A. ("Clearstream, Luxembourg"),
Euroclear Bank SA/NV ("Euroclear") or any other clearing system from time to
time agreed between the Dealers and the Issuer;
"CCFF" means the Bank’s Covid Corporate Financing Facility;
"CCFF Counterparty Documentation" means the Documentation as defined from time
to time in the CCFF Counterparty Terms and Conditions, being as at the date of
this Agreement, the Market Notice, the Operating Procedures, the Application
Form, the Admission Letter and any other documentation and procedures issued by
the Bank in connection with the CCFF, each as supplemented and amended from time
to time and as defined in the CCFF Counterparty Terms and Conditions;


"CCFF Counterparty Terms and Conditions" means the terms and conditions for
counterparties in the Covid Corporate Financing Facility published by the Bank
and available online at
https://www.bankofengland.co.uk/markets/bank-of-england-market-operations-guide/documentation,
as amended and supplemented from time to time;






--------------------------------------------------------------------------------



"CCFF Eligibility Criteria" means, at any time, the eligibility criteria for
participation in the CCFF contained in the CCFF Issuer Rules at that time;
"CCFF Issuer Rules" means, at any time, the terms and conditions applicable to
the eligibility of the Issuer, the Guarantor and the Notes to participate in the
CCFF;
"CCFFL" means COVID Corporate Financing Facility Limited;
7."Dealer" means the Original Dealer (including Bank of America Merrill Lynch
International DAC in its capacity as Arranger) or an Additional Dealer but
excluding any institution whose appointment as a dealer has been terminated
under clause 7.1 (Termination) provided that where any such institution has been
appointed as Dealer in relation to a particular issue of Notes or period of
time, the expression "Dealer" or "Dealers" shall only mean or include such
institution in relation to such Notes or that time period;
8."Deed of Covenant" means the Deed of Covenant, dated on or about the date of
this Agreement, executed by the Issuer in respect of Global Notes issued under
the Agency Agreement;
9."Definitive Note" means a Note, security printed or otherwise, issued by the
Issuer;
10."Disclosure Documents" means, at any particular date, the Information Sheet
and any information incorporated by reference in the Information Sheet;
11."FSMA" means the Financial Services and Markets Act 2000;
12."Global Note" means a Note in global form, representing an issue of
commercial paper;
13."Group" means the Issuer and its Subsidiaries;
14."Guarantee” means the guarantee dated on or about the date of this Agreement
and executed as a deed by the Guarantor in respect of the obligations of the
Issuer under the Notes and the Deed of Covenant;
15."Information Sheet" means the summary of the programme containing information
about the Issuer, the Guarantor and the Notes (including information
incorporated therein by reference, as applicable), as prepared by or on behalf
of the Issuer and the Guarantor in connection with the transactions contemplated
by this Agreement;
16."Maximum Amount" means £600,000,000 or such other amount as may apply in
accordance with clause 2.6 (Increase in Maximum Amount);
17."Note" means a Definitive Note or a Global Note issued under the Agency
Agreement to a Dealer;
18."Note Transaction" means the issue by the Issuer and the subscription by a
Dealer of Note(s) in accordance with clause 2 (Issue);
19."Programme" means the euro-commercial paper programme of the Issuer
established by the Programme Agreements;
20."Programme Agreements" means this Agreement, any agreement for a Note
Transaction, the Guarantee, the Deed of Covenant and the Agency Agreement, and
each a "Programme Agreement";
21."Relevant Party" means in respect of each Dealer, each of its affiliates and
each person who controls them (within the meaning of section 15 of the
Securities Act or




--------------------------------------------------------------------------------



section 20 of the United States Securities Exchange Act of 1934, as amended),
together with each of its directors, officers, employees and agents;
22."Sanctions" means any applicable economic or financial sanctions or embargoes
and/or restrictive measures administered or imposed by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. State
Department, any other agency of the U.S. government, the United Nations, the
European Union or the United Kingdom;
23."Sterling" and "£" denote the lawful currency of the United Kingdom; and
"Sterling Note" means a Note denominated in Sterling;
24."Subsidiary" means:
a.an entity of which a person has direct or indirect control or owns directly
or indirectly more than 50 per cent of the voting capital or similar right of
ownership and "control" for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise; or
b.an entity whose financial statements are, in accordance with applicable law
and generally accepted accounting principles, consolidated with those of another
person.
c.Construction
1.In this Agreement, unless
2. the contrary intention appears, a reference to:
i.a provision of a law is a reference to that provision as amended, extended,
applied or re-enacted and includes any subordinate legislation;
ii.a clause or a schedule is a reference to a clause of or a schedule to this
Agreement;
iii.a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or any other entity whether
or not having separate legal personality, and references to any person shall
include its successors in title, permitted assigns and permitted transferees;
iv.assets includes present and future properties, revenues and rights of every
description;
v.an authorisation includes any authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration;
vi.a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
inter-governmental or supranational body, agency, department or authority; and
vii.any Programme Agreement or other document is a reference to that Programme
Agreement or other document as amended, novated, restated, superseded or
supplemented.
3.The index to and the headings in this Agreement are for convenience only and
are to be ignored in construing this Agreement.




--------------------------------------------------------------------------------



25.ISSUE
a.Appointment of Dealers
The Issuer hereby appoints the Dealers with respect to the issue of Notes under
this Agreement.
b.The Uncommitted Programme
The Issuer shall not be under any obligation to issue any Notes, and a Dealer
shall not be under any obligation to subscribe for or procure the subscription
for any Notes, until such time as an agreement for a Note Transaction has been
reached between the Issuer and that Dealer.
c.Issue of Notes
4.Subject to the terms of this Agreement, the Issuer may issue Notes to any of
the Dealers from time to time at such prices and upon such terms as the Issuer
and the relevant Dealer may agree. The Issuer acknowledges that the Dealers
intend to resell Notes subscribed for by such Dealers.
5.Each issue of Notes having the same Issue Date, Maturity Date, yield and
redemption basis will be represented by one or more Global Notes having the
aggregate principal amount of such issue as may be agreed between the Issuer and
the relevant Dealer.
6.The tenor of each Note shall not be less than seven days nor greater than 364
days, with that tenor being calculated from (and including) the Issue Date to
(but excluding) the maturity date of that Note.
7.Global Notes and Definitive Notes (if any) shall be issued in denominations of
£100,000 (or integral multiples thereof).
8.The aggregate amount of Notes outstanding at any time will not exceed the
Maximum Amount.
9.Each Note shall be issued on the basis that the payment obligations of the
Issuer in respect of such Note shall all times constitute a direct and unsecured
obligation of the Issuer ranking at least pari passu with all present and future
unsecured and unsubordinated obligations of the Issuer other than obligations
mandatorily preferred by law applying to companies generally.
10.Each Note will be a Sterling Note.
d.Agreements for Note Transactions
If the Issuer and any Dealer shall agree on the terms of the subscription for
any Note by that Dealer (including agreement with respect to the issue date,
aggregate principal or nominal amount, rate of interest (if any), denomination,
price, redemption basis, maturity date and discount basis), then, subject as
provided below,
11.the Issuer shall instruct the Agent to issue that Note and deliver it in
accordance with the terms of the Agency Agreement;
12.the relevant Dealer shall pay the subscription price of such Note on the
Issue Date by transfer of same-day funds to the Sterling account in London as
the Agent shall from time to time have specified for this purpose; and
13.the relevant Dealer shall notify the Agent and the Issuer of the payment and
delivery instructions applicable to such Note in accordance with prevailing
market




--------------------------------------------------------------------------------



practice and in sufficient time to enable the Agent to deliver such Note(s) (or
make the same available for collection) on the relevant Issue Date,
PROVIDED however that any Dealer's obligation to purchase any Notes under this
Agreement is limited to and expressly conditional upon the Bank’s acceptance and
settlement on the Issue Date of its purchase of the Notes from such Dealer or if
the Bank only partially accepts and settles the Note Transaction to the extent
of such partial acceptance and settlement.
e.Failure to issue
If, for any reason (including, without limitation, the failure of the relevant
trade), a Note is not to be issued in accordance with a Note Transaction, the
Issuer and the relevant Dealer shall immediately notify the Agent of that fact.
f.Increase in Maximum Amount
The Issuer may from time to time increase the Maximum Amount by:
14.giving at least 10 days' notice by letter in substantially the form of
schedule 3 to each Dealer and to the Agent; and
15.delivering to each Dealer with that letter the documents referred to in that
letter, in each case in form and substance acceptable to each Dealer.
g.Global Notes and Definitive Notes
16.Each Note issued will be represented initially by one or more Global Notes.
17.Global Notes will be exchangeable, in accordance with their terms, for
Definitive Notes only upon default by the Issuer in the payment of any amount
payable in respect of the Notes represented by such Global Notes or if one or
both of Euroclear and Clearstream, Luxembourg or any other relevant Clearing
System in which the relevant Global Note is held is closed for business for a
continuous period of 14 days or more (other than by reason of weekends or public
holidays, statutory or otherwise) or if any such Clearing System announces an
intention to, or does in fact, permanently cease to do business.
26.REPRESENTATIONS AND WARRANTIES
Each of the Issuer (in respect of itself and the Guarantor) and the Guarantor
(in respect of itself) makes the representations and warranties in this clause 3
to each Dealer save that in respect of any parties hereto to which Council
Regulation (EC) No. 2271/96 of 22 November 1996 (the "Blocking Regulation")
applies, the representation and warranty contained in clause 3.14 (Sanctions)
shall apply only to the extent that they do not result in a violation of the
Blocking Regulation, including any amendments or updates thereto from time to
time or any applicable anti-boycott laws or regulations (including, for the
avoidance of doubt, any law or regulation implementing the Blocking Regulation
in the United Kingdom).
a.Status
Each of the Issuer and the Guarantor is a corporation duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and has the
power to own its assets and carry on its business as it is being conducted.
b.Powers and authority
Each of the Issuer and the Guarantor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise the entry into,
performance and delivery




--------------------------------------------------------------------------------



of, the Notes and the Programme Agreements to which it is a party and the
transactions contemplated by the Programme Agreements.
c.Binding obligations
The obligations expressed to be assumed by the Issuer and the Guarantor in each
of the Programme Agreements to which it is a party and (when the Notes have been
issued and delivered under the Agency Agreement and have been paid for) the
Notes are, subject to any general principles of law limiting its obligations
which are specifically referred to in any legal opinion delivered under schedule
1, legal, valid, binding and enforceable obligations.
d.Authorisations
All authorisations required by the Issuer and the Guarantor:
18.to enable it lawfully to enter into, exercise its rights and comply with its
obligations under, the Notes and Programme Agreements to which it is a party;
and
19.to make the Programme Agreements to which it is a party and Notes admissible
in evidence in its jurisdiction of incorporation,
have been obtained or effected and are in full force and effect.
e.Non-conflict
The entry into, delivery and performance by the Issuer and the Guarantor of its
obligations under the Notes and the Programme Agreements to which it is a party
and the transactions contemplated by the Programme Agreements will not conflict
with, or constitute a default under:
20.the constitutional documents of the Issuer or the Guarantor; or
21.any law or regulation applicable to the Issuer or the Guarantor; or
22.any agreement or instrument by which the Issuer or the Guarantor or any of
their respective assets are bound.
f.Ranking
The obligations of the Issuer and the Guarantor under the Programme Agreements
to which it is a party rank, and the Notes (when issued) will rank, at least
pari passu with all present and future unsecured and unsubordinated obligations
of the Issuer or the Guarantor, as the case may be, other than obligations
mandatorily preferred by law applying to companies generally.
g.Disclosure Documents
23.In the context of the Programme Agreements and the transactions contemplated
by the Programme Agreements, the information contained or incorporated by
reference in the Disclosure Documents is true and accurate in all material
respects and not misleading in any material respect and there are no other facts
in relation to the Issuer, the Guarantor or any Notes the omission of which
makes the Disclosure Documents or any such information contained or incorporated
by reference therein misleading in any material respect.
24.Any statements of intention, opinion, belief or expectation contained in the
Disclosure Documents are, or will be at the date of its publication, honestly
and reasonably made by the Issuer and the Guarantor, as applicable.
h.Financial information




--------------------------------------------------------------------------------



The most recently published financial statements of the Issuer, which are
incorporated by reference into the Information Sheet:
25.were prepared in accordance with the requirements of applicable law and with
generally accepted accounting principles in the jurisdiction of incorporation of
the Issuer and are consistently applied throughout the periods involved; and
26.fairly represent the financial condition and operations of the Issuer as at
the date to which they were prepared.
i.Adverse change and litigation
Except as otherwise disclosed by any Disclosure Documents:
27.there has been no adverse change in the business, financial or other
condition or prospects of the Issuer, the Guarantor or any other member of the
Group since the date of the most recently published audited consolidated
financial statements of the Issuer; and
28.there is no litigation, arbitration or administrative proceeding pending or,
to the knowledge of the Issuer or the Guarantor, threatened against the Issuer,
the Guarantor or affecting any other member of the Group,
which in any case could reasonably be expected to be material in the context of
the Programme Agreements and the transactions contemplated by the Programme
Agreements.
j.No default
No member of the Group is in default in respect of any indebtedness for borrowed
money or any obligation having a similar commercial effect.
k.No withholding tax
Neither the Issuer nor the Guarantor is required by any law or regulation of, or
any relevant taxing authority or any political subdivision or any authority
thereof having the power to tax in, the Issuer's or the Guarantor’s taxing
jurisdiction or any political subdivision or taxing authority of or in any of
the foregoing to make any withholding or deduction from any payment due under
the Notes or any Programme Agreement for or on account of any taxes or duties of
whatever nature.
l.Maximum Amount
The aggregate outstanding principal amount of the Notes on the date of issue of
any Note does not exceed the Maximum Amount.
m.Anti-Bribery
Neither the Issuer nor the Guarantor nor any of their respective Subsidiaries
nor any of their directors or officers, nor to the knowledge of the Issuer or
the Guarantor, any agent, employee or other person associated with or acting on
behalf of the Issuer, the Guarantor or any of their respective Subsidiaries, has
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
any applicable anti-bribery or anti-corruption law, rule or regulation enacted
in any jurisdiction; or made, offered or promised to make, or authorised the
payment or giving of any bribe, rebate, payoff, influence payment, facilitation
payment, kickback or other unlawful payment or gift of money or anything of
value prohibited under any applicable law, rule or regulation.




--------------------------------------------------------------------------------



n.Sanctions
Neither the Issuer nor the Guarantor nor any of their respective Subsidiaries
nor any director or officer, nor to the knowledge of the Issuer or the
Guarantor, any agent, employee or affiliate of the Issuer or the Guarantor or
any of their respective Subsidiaries is currently the subject of any Sanctions
or conducting business in violation of any Sanctions.
o.Money Laundering Laws
The operations of the Issuer, the Guarantor and their respective Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements and money laundering statutes in the
jurisdiction of the Issuer and of the Guarantor and of all jurisdictions in
which the Issuer, the Guarantor and their respective Subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
governmental agency (collectively, "Money Laundering Laws").
p.United States Investment Company Act
Neither the Issuer nor the Guarantor is, nor will as a result of any issue of
Notes or the receipt or application of the proceeds thereof be, an investment
company as defined in the United States Investment Company Act of 1940.
q.CCFF Counterparty Terms and Conditions
Each of the Issuer and the Guarantor represents and warrants as follows:
29.the Issuer meets the applicable CCFF Eligibility Criteria;
30.no event referred to in clause 3.2(l) or 3.2(m) of the CCFF Counterparty
Terms and Conditions has occurred and is continuing nor any other event has
occurred, or is expected to occur, in respect of the Issuer or the Guarantor
which would result in the Bank not being obliged to purchase the relevant Notes
under the CCFF Counterparty Terms and Conditions.
31.the statements in clause 4.1(k) and (l) of the CCFF Counterparty Terms and
Conditions are true and accurate, provided that in the case of 4.1(l) the
reference to “the Bank” shall be deemed to be a reference to the relevant
Dealer;
32.with regards to the statement in clause 4.1(j) of the CCFF Counterparty Terms
and Conditions, each of the Issuer and Guarantor confirms it is true and
accurate that no transfer taxes, value added tax, registration charges or other
similar taxes or charges have arisen or will arise in connection with the Note
Transaction; and
33.the statement made in clause 4.1(a) of the CCFF Counterparty Terms and
Conditions is true and accurate in respect of any certifications or statements
made or factual information provided to the Bank, CCFFL or the Dealers by the
Issuer and/or the Guarantor.
r.US selling restrictions
Each of the Issuer and the Guarantor represents, warrants and agrees:
34.that neither it, nor any of its affiliates (as defined in Rule 405 under the
U.S. Securities Act of 1933, as amended (the "Securities Act")), nor any person
(other than the Dealers, as to whom no representation or warranty is made)
acting on its behalf or on behalf of any of its affiliates, has engaged or will
engage in any directed selling efforts (as defined in Regulation S under the
Securities Act ("Regulation S")) in the United States with respect to any Notes
and the Guarantee; and




--------------------------------------------------------------------------------



35.that the Issuer is a reporting issuer (as such term is defined in Regulation
S) and that it, its affiliates (as defined in Rule 405 under the Securities Act)
and any person (other than the Dealers, as to whom no representation or warranty
is made) acting on its behalf or on behalf of any of its affiliates, have
complied and will comply with the offering restrictions requirement of
Regulation S under the Securities Act; and
36.that it will not offer or sell, nor solicit offers to buy, securities under
circumstances that would require registration of the Notes under the Securities
Act.
s.Times for making representations and warranties
The representations and warranties set out in this clause 3:
37.are made on the date of this Agreement; and
38.are deemed to be repeated on each date upon which the Maximum Amount is
increased, each date a Note Transaction is agreed and each date upon which any
Note is, or is to be issued, in each case, by reference to the facts and
circumstances then existing.
When a representation or warranty under clause 3.7 (Disclosure Documents) and
3.9 (Adverse change and litigation) is repeated under paragraph (b) above, the
reference to Disclosure Documents shall be deemed to be only the Disclosure
Documents which have been published before the date on which a relevant Note
Transaction is made (in the case of that Note Transaction and the corresponding
issue of Notes) or the date on which the letter purporting to increase the
Maximum Amount is delivered (in the case of that increase).
t.Notice of inaccuracy
If, before a Note is issued and delivered to or for the account of the relevant
Dealer, an event occurs which would render any of the representations and
warranties in this clause 3 immediately, or with the lapse of time, untrue or
incorrect, the Issuer will inform the relevant Dealer as soon as practicable of
the occurrence of such event. In either case, the relevant Dealer shall inform
the Issuer without any undue delay whether it wishes to continue or discontinue
the issuance and delivery of the respective Notes.
27.CONDITIONS PRECEDENT
a.Conditions precedent
By a date no later than two Business Days before the date upon which the Issuer
and any Dealer shall first agree terms for a Note Transaction (or such other
period as may be agreed between the Issuer and that Dealer), the Issuer shall
deliver to that Dealer each of the documents listed in schedule 1, in form and
substance satisfactory to that Dealer.
b.Further conditions precedent
The obligations of any Dealer in respect of any agreement for a Note Transaction
and each issue of Notes shall be conditional upon:
39.the representations and warranties of the Issuer and the Guarantor contained
in clause 3 (Representations and warranties) being true and correct:
viii.on each date upon which an agreement for a Note Transaction is made; and
ix.on each date on which Notes are issued,
by reference to the facts and circumstances then subsisting;




--------------------------------------------------------------------------------



40.there being no breach as at the Issue Date of those Notes in the performance
of the obligations of the Issuer or the Guarantor under any of the Programme
Agreements or any Note;
41.the Notes being, on their Issue Date, eligible for resale to the CCFFL in
accordance with the CCFF Issuer Rules and the CCFF Counterparty Documentation
which are in force on such Issue Date;
42.the Bank having confirmed to the relevant Dealer that the Notes will be
accepted for purchase by the Bank; and
43.any other conditions precedent that the relevant Dealer reasonably require.
28.COVENANTS AND AGREEMENTS
a.Duration
The undertakings in this clause 5 remain in force from the date of this
Agreement for so long as any Programme Agreement is in force and any amount is
or may be outstanding under any Programme Agreement or any Note, save that in
respect of any parties hereto to which the Blocking Regulation applies, the
undertaking contained in clause 5.9 (Sanctions) shall apply only to the extent
that they do not result in a violation of the Blocking Regulation, including any
amendments or updates thereto from time to time or any applicable anti-boycott
laws or regulations (including, for the avoidance of doubt, any law or
regulation implementing the Blocking Regulation in the United Kingdom).


b.Information
Whenever the Issuer or the Guarantor publishes or makes available to its
shareholders (or any class of them) or to its creditors generally (or any class
of them) or to the public (by filing with any regulatory authority, securities
exchange or otherwise) any information which could reasonably be expected to be
material in the context of the Programme Agreements and the Notes and the
transactions contemplated by the Programme Agreements and the Notes, the Issuer
or the Guarantor shall:
44.make a reasonable number of copies of such information available to each
Dealer upon request and permit distribution of that information to actual or
potential purchasers of Notes, if applicable; and
45.take such action as may be necessary to ensure that the representation and
warranty contained in clause 3.7 (Disclosure Documents) is true and accurate on
the dates when it is made or deemed to be repeated.
c.Authorisation information
Whenever the Issuer or the Guarantor is required to obtain or effect any
authorisation in order to comply with the representation and warranty contained
in clause 3.4 (Authorisations), the Issuer or the Guarantor shall:
46.notify each Dealer as to the nature of such authorisation; and
47.upon request by a Dealer, make a reasonable number of copies of such
authorisation (which may be in a form of certified extracts of minutes)
available to that Dealer.
d.Indemnification
48.Without prejudice to the other rights or remedies of the Dealers, each of the
Issuer and the Guarantor undertakes to each Dealer that if that Dealer or any of
its




--------------------------------------------------------------------------------



Relevant Parties incurs any liability, damages, cost, loss or expense
(including, without limitation, legal fees, costs and expenses) (a "Loss")
arising out of or in connection with or based on:
x.the Issuer's failure to make due payment under the Notes or the Deed of
Covenant; or
xi.any Notes not being issued for any reason (other than as a result of the
failure of any Dealer to pay for such Notes) after an agreement for that Note
Transaction has been made; or
xii.the Guarantor’s failure to make due payment under the Guarantee; or
xiii.any breach or alleged breach of the representations, warranties, covenants
or agreements made or deemed to be repeated by the Issuer or the Guarantor in
this Agreement or any other Programme Agreement to which it is a party unless,
in the case of an alleged breach only, the allegation is being made by the
relevant Dealer or its Relevant Party; or
xiv.any untrue statement or alleged untrue statement of any material fact
contained in the Disclosure Documents or the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading in
any material respect unless, in the case of an alleged untrue statement or
omission, the allegation is being made by the relevant Dealer or its Relevant
Party,
the Issuer or, as the case may be, the Guarantor shall pay to that Dealer on
demand an amount equal to such Loss on an after tax basis. No Dealer shall have
any duty or obligation, whether as fiduciary or trustee for any Relevant Party
or otherwise, to recover any such payment or to account to any other person for
any amounts paid to it under this paragraph (a).
49.In case any allegation as described in paragraphs 5.4(a)(iv) or 5.4(a)(v)
above is made or any action is brought against any Dealer or its Relevant Party
in respect of which recovery may be sought from the Issuer and/or the Guarantor,
as the case may be, under this clause 5.4, the relevant Dealer shall promptly
notify the Issuer and/or the Guarantor, as the case may be, in writing but
failure to do so will not relieve the Issuer or the Guarantor from any liability
under this Agreement. If any such allegation is made, the parties agree to
consult in good faith with respect to the nature of the allegation. Subject to
paragraph (c) below, the Issuer or, as the case may be, the Guarantor may
participate at its own expense in the defence of any action.
50.If it so elects within a reasonable time after receipt of the notice referred
to in paragraph (b) above, the Issuer or, as the case may be, the Guarantor may,
subject as provided below, assume the defence of the action with legal advisers
chosen by it and approved by the relevant Dealer (such approval not to be
unreasonably withheld or delayed). Notwithstanding any such election a Dealer or
its Relevant Party may employ separate legal advisers reasonably acceptable to
the Issuer and the Guarantor and the Issuer or the Guarantor shall not be
entitled to assume such defence and shall bear the reasonable fees and expenses
of such separate legal advisers if:
xv.the use of the legal advisers chosen by the Issuer or the Guarantor to
represent the relevant Dealer or Relevant Party would present such legal
advisers with a conflict of interest;
xvi.the actual or potential defendants in, or targets of, any such action
include both the Dealer or its Relevant Party and the Issuer or the Guarantor
and the Dealer concludes that there may be legal defences available to it and/or




--------------------------------------------------------------------------------



other Relevant Parties which are different from or additional to those available
to the Issuer or the Guarantor; or
xvii.the Issuer or the Guarantor has not employed legal advisers reasonably
satisfactory to the Dealer to represent the relevant Dealer or its Relevant
Party within a reasonable time after notice of the institution of such action.
51.If the Issuer or, as the case may be, the Guarantor assumes the defence of
the action, the Issuer or, as the case may be, the Guarantor shall not be liable
for any fees and expenses of legal advisers of the relevant Dealer or its
Relevant Party incurred thereafter in connection with the action, except as
stated in paragraph (c) above.
52.Neither the Issuer nor the Guarantor shall be liable in respect of any
settlement of any action effected without its written consent, such consent not
to be unreasonably withheld or delayed. Neither the Issuer nor the Guarantor
shall, without the prior written consent of the relevant Dealer (such consent
not to be unreasonably withheld or delayed), settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim or
action in respect of which recovery may be sought (whether or not the Dealer or
its Relevant Party is an actual or potential party to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each Dealer and its Relevant Party from all liability arising out of such
claim or action and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of a Dealer or its Relevant Party.
e.Costs and expenses
The Issuer, failing which the Guarantor, will:
53.pay, or reimburse the Arranger for, all reasonable costs and expenses
(including value added tax and any other taxes or duties and fees and
disbursements of counsel to the Arranger) incurred by the Arranger in connection
with the preparation, negotiation, printing, execution and delivery of the
Programme Agreements and the Notes and all documents contemplated by the
Programme Agreements and the Notes;
54.pay, or reimburse each Dealer for, all costs and expenses (including value
added tax and any other taxes or duties and fees and disbursements of counsel to
such Dealer) incurred by that Dealer in connection with the enforcement or
protection of its rights under the Programme Agreements, the Notes and all
documents contemplated by the Programme Agreements and the Notes;
55.pay or reimburse each Dealer for the full amount of any costs, charges and
other expenses (including value added tax and any other taxes or duties and fees
and disbursements of counsel to the Dealer) incurred by such Dealer or which
such Dealer is required to pay by the Bank or CCFFL in accordance with the CCFF
Counterparty Documentation, in respect of any Note Transaction or in respect of
the acceptance of the Dealer, the Issuer, the Programme for participation in or
use of the CCFF;
56.pay any stamp duty or other similar taxes (including any penalties and
interest in respect thereof) payable in connection with the entry into, delivery
and performance of any Programme Agreement or any Notes, and will indemnify and
hold harmless each Dealer on demand, on an after tax basis, from all liabilities
arising from any failure to pay or delay in paying such duty or taxes; and
57.pay or reimburse on demand on an after tax basis each Dealer in respect of
any Bank Indemnity Payment.
f.Changes to the Programme




--------------------------------------------------------------------------------



58.The Issuer, failing which the Guarantor, will notify each Dealer of:
xviii.any change in an Agent, or any change in any of the offices of such Agent;
and
xix.any amendment to or termination of the Agency Agreement or the Deed of
Covenant or the Guarantee,
by no later than 10 Business Days before the making of that change, amendment or
termination.
59.The Issuer and the Guarantor will not permit to become effective any change,
amendment or termination to the Agency Agreement, the Deed of Covenant or
Guarantee which could reasonably be expected to adversely affect the interests
of any Dealer or the holder of any Notes then outstanding.
g.Continuing obligations
The Issuer and the Guarantor will take such steps (in conjunction with the
Dealers, where appropriate) to ensure that any laws and regulations or
requirements of any governmental agency, authority or institution which may from
time to time be applicable to any Notes shall be fully observed and complied
with, including (without limitation) its obligations under clauses 3.18 (U.S.
selling restrictions) and 5.8 (United Kingdom).
h.United Kingdom
The Issuer will issue Notes under the Programme only if the following conditions
apply (or the Notes can otherwise be issued without contravention of Section 19
of the FSMA):
60.the relevant Dealer covenants in the terms set out in paragraph 2 (a) of
schedule 2; and
61.the redemption value of each Note is not less than £100,000 and no part of
any Note may be transferred unless the redemption value of that part is not less
than £100,000.
i.Sanctions
The Issuer and the Guarantor will ensure that proceeds raised in connection with
the issue of any Notes will not directly or indirectly be lent, contributed or
otherwise made available to any person or entity (whether or not related to the
Issuer or the Guarantor) for the purpose of financing the activities of any
person or entity or for the benefit of any country in violation of any
Sanctions.
j.MiFID II
Each of the Issuer, the Guarantor and the Dealers agree that, solely by virtue
of the appointment of the Arranger or Dealer, as applicable, on this Programme,
neither the Arranger nor the Dealers nor any of their respective affiliates will
be a manufacturer for the purpose of EU Delegated Directive 2017/593.
k.CCFF Eligibility Criteria
Each of the Issuer and the Guarantor undertakes promptly to notify each Dealer
if it or the Notes cease to be eligible to participate in the CCFF.


l.CCFF Information
The Issuer undertakes to promptly provide each Dealer with any information that
it shall reasonably require in connection with the CCFF, including in relation
to any limit that has been placed on the purchase of such Notes by the Bank or
CCFFL.




--------------------------------------------------------------------------------





29.OBLIGATIONS OF THE DEALERS
a.Selling restrictions
Each Dealer represents and agrees that it has complied and will comply with the
selling restrictions set out in schedule 2. Subject to those restrictions, each
Dealer is authorised by the Issuer and the Guarantor to circulate the Disclosure
Documents to actual or potential purchasers of Notes.
b.Obligations several
The obligations of each Dealer under this Agreement are several.
30.TERMINATION AND APPOINTMENT
a.Termination
62.The Issuer may terminate the appointment of any Dealer on not less than 30
days' written notice to the relevant Dealer. The Dealer may resign on not less
than 30 days' written notice to the Issuer. The Issuer shall promptly inform the
other Dealers and the Agent of such termination or resignation.
63.The rights and obligations of each party to this Agreement shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination takes effect and the provisions of clauses 5.54
(Indemnification) and 5.5 (Costs and expenses) shall survive termination of this
Agreement and delivery against payment for any of the Notes.
b.Appointment of Dealers
64.The Issuer may appoint one or more Additional Dealers upon the terms of this
Agreement by sending a dealer accession letter to the Additional Dealer
substantially in the form of schedule 4. The appointment will only become
effective if the Additional Dealer confirms acceptance of its appointment to the
Issuer by signing that dealer accession letter and delivering it to the Issuer.
The Issuer may limit that appointment to a particular issue of Notes or for a
particular period of time (which need not be a finite period of time).
65.The Additional Dealer shall become a party to this Agreement on the later of:
xx.the date of the signature of the dealer accession letter by the Additional
Dealer in accordance with paragraph (a) above; and
xxi.the date specified in the dealer accession letter as the date of
appointment,
and the Additional Dealer shall then be vested with all the authority, rights,
powers, duties and obligations as if originally named as a Dealer under this
Agreement.
66.If the appointment of that Additional Dealer is limited to a particular issue
of Notes or period of time:
xxii.such authority, rights, powers, duties and obligations shall extend to the
relevant Notes or period only; and
xxiii.following the relevant issue of Notes or the expiry of the time period,
the relevant Additional Dealer shall have no further authority, rights, powers,
duties or obligations except such as may have accrued or been incurred prior to,
or in connection with, the issue of such Notes or during that time period.




--------------------------------------------------------------------------------



67.The Issuer shall promptly notify the Agent of any appointment. If the
appointment of the Dealer is not limited to a particular issue of Notes or for a
particular period of time, the Issuer shall also notify the other Dealers of
that appointment. The Issuer agrees to supply to such Additional Dealer, upon
appointment, a copy of the conditions precedent documents specified in schedule
1, if requested by the Additional Dealer.
c.Transfers to affiliates
If, at any time, a Dealer transfers all or substantially all of its
euro-commercial paper business to any of its affiliates then, on the date that
transfer becomes effective, the relevant affiliate shall become the successor to
that Dealer under this Agreement without the execution or filing of any paper or
any further act on the part of the parties to this Agreement. Upon that transfer
becoming effective, all references in this Agreement to the relevant Dealer
shall be deemed to be references to the relevant affiliate. The relevant Dealer
shall, promptly following that effective date, give notice of the transfer to
the Issuer with a copy to the Agent.
31.STATUS OF THE DEALERS AND THE ARRANGER
The Arranger shall have only those duties, obligations and responsibilities
expressly specified in this Agreement. Each of the Dealers agrees that the
Arranger has only acted in an administrative capacity to facilitate the
establishment and/or maintenance of the Programme and has no responsibility to
it for:
68.the adequacy, accuracy, completeness or reasonableness of any representation,
warranty, undertaking, agreement, statement or information in the Information
Sheet, this Agreement or any information provided by it in connection with the
Programme; or
69.the nature and suitability to it of all legal, tax and accounting matters and
all documentation in connection with the Programme or any Notes.
32.NOTICES
a.Written Communication
Any communication to be made under this Agreement shall be made in writing and,
unless otherwise agreed, be made by letter or email.
b.Delivery
70.Any communication by letter shall be made to the intended recipient and
marked for the attention of the person, or any one of them, at its relevant
address and shall be deemed to have been made upon delivery/when it has been
left at that address or three Business Days after being deposited in the post in
a correctly addressed and postage prepaid envelope.
71.Any communication to be made by email shall be made to the intended recipient
at the relevant email address from time to time designated by that party to the
other parties for the purpose of this Agreement and shall be deemed to have been
received when the email communication has been received by the intended
recipient in legible form at the correct email address.
c.Contact details
For purposes of clause 9.2 (Delivery), the relevant contact details of each
party to this Agreement shall be as set out in schedule 5 to this Agreement, or
as otherwise notified by any party to each other party to this Agreement.
d.Receipt




--------------------------------------------------------------------------------



A communication given under this Agreement but received on a non-Business Day or
after business hours in the place of receipt will only be deemed to be given on
the next Business Day in that place.
e.Language
72.Any notice given in connection with a Programme Agreement or Note must be in
English.
73.Any other document provided in connection with a Programme Agreement or Note
must be:
xxiv.in English; or
xxv.if not in English, (unless the Dealers otherwise agree) accompanied by a
certified English translation. In this case, the English translation prevails
unless the document is a constitutional, statutory or other official document.
33.PARTIAL INVALIDITY
If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
34.REMEDIES AND WAIVERS
No failure to exercise, nor any delay in exercising, on the part of any Dealer,
any right or remedy under the Programme Agreements shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
35.COUNTERPARTS
This Agreement may be executed in any number of counterparts.
This has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.
36.RIGHTS OF THIRD PARTIES
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement, but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.
37.GOVERNING LAW
This Agreement, any agreement for a Note Transaction and the Notes and any
non-contractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.
38.ENFORCEMENT
a.Jurisdiction
74.Subject to paragraph (c) below, the English courts have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement and any agreement for a Note Transaction (including a dispute
regarding their existence,




--------------------------------------------------------------------------------



validity or termination and any dispute relating to any non-contractual
obligations arising out of or in connection with this Agreement and any
agreement for a Note Transaction) and each party submits to the exclusive
jurisdiction of the English courts.
75.Subject to paragraph (c) below, the parties to this Agreement agree that the
English courts are the most appropriate and convenient courts to settle any such
dispute and accordingly no such party will argue to the contrary.
76.To the extent allowed by law, a Dealer may take:
xxvi.proceedings in any other court with jurisdiction; and
xxvii.concurrent proceedings in any number of jurisdictions.
b.Service of process
77.The Guarantor irrevocably appoints the Issuer at One St.Paul's Churchyard,
London EC4M 8AP, United Kingdom, as its agent for service of process in any
proceedings before the English courts in connection with any Programme Agreement
and the Issuer accepts such appointment.
78.If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Guarantor must immediately appoint another
agent on terms acceptable to the Dealer. Failing this, the Dealers may appoint
another agent for this purpose.
79.Each of the Issuer and the Guarantor agrees that failure by a process agent
to notify it of any process will not invalidate the relevant proceedings.
80.This clause 15.2 does not affect any other method of service allowed by law.


c.Waiver of immunity
The Issuer and the Guarantor irrevocably and unconditionally:
81.agrees not to claim any immunity from proceedings brought by a Dealer against
it in relation to a Programme Agreement or Note and to ensure that no such claim
is made on its behalf;
82.consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and
83.waives all rights of immunity in respect of it or its assets.
d.Waiver of trial by jury
EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY PROGRAMME AGREEMENT OR NOTE OR ANY TRANSACTION
CONTEMPLATED BY ANY PROGRAMME AGREEMENT. THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO TRIAL BY COURT.
IN WITNESS whereof this Agreement has been entered into on the date stated at
the beginning of this Agreement.








--------------------------------------------------------------------------------



schedule 1.
Condition Precedent Documents
schedule 1.Certified copies of the Issuer's and the Guarantor’s constitutional
documents.
schedule 2.Certified copies of all documents evidencing the internal
authorisations required to be granted by the Issuer and the Guarantor:
(i)approving the terms of, and the transactions contemplated by, the Notes and
Programme Agreements and resolving that it execute the Notes and Programme
Agreements;
(ii)authorising a specified person or persons to execute the Notes and Programme
Agreements on its behalf; and
(iii)authorising a specified person, or persons on its behalf, to sign and/or
despatch all documents and notices to be signed and/ or despatched by it under
or in connection with Notes and Programme Agreements.
schedule 3.Certified copies of any governmental or other consents required for
the issue of Notes and for the Issuer and the Guarantor to enter into, deliver
and perform its obligations under the Notes and the Programme Agreements (as
applicable).
schedule 4.Conformed copies of:
(i)this Agreement, as executed;
(ii)the Agency Agreement, as executed;
(iii)the Deed of Covenant, as executed; and
(iv)the Guarantee, as executed.
schedule 5.A copy of:
(i)the confirmation from the Agent that a duly executed engrossment of the Deed
of Covenant and the Guarantee has been delivered to the Agent;
(ii)the confirmation from the Agent that the relevant forms of Global Note have
been prepared and have been delivered to the Agent; and
(iii)the confirmation of acceptance of appointment from the agent for service of
process.
schedule 6.A legal opinion from:
(i)Ashurst LLP, legal advisers to the Arranger and the Dealers; and
(ii)Vinson & Elkins LLP, legal advisers to the Issuer and the Guarantor.
schedule 7.The Information Sheet.
schedule 8.A list of the names and titles and specimen signatures of the persons
authorised:
(i)to sign on behalf of the Issuer and the Guarantor (as applicable) the Notes
and the Programme Agreements;
(ii)to sign on behalf of the Issuer and the Guarantor all notices and other
documents to be delivered in connection with the Programme Agreements and the
Notes; and




--------------------------------------------------------------------------------



(iii)to take any other action on behalf of the Issuer and the Guarantor in
relation to the euro-commercial paper programme established by the Programme
Agreements.








--------------------------------------------------------------------------------



schedule 9.
Selling Restrictions
schedule 1.United States of America
Each Dealer understands that the Notes and the Guarantee have not been and will
not be registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S. Each Dealer represents and agrees that it has
not offered or sold, and will not offer or sell, any Notes and the Guarantee
constituting part of its allotment within the United States except in accordance
with Rule 903 of Regulation S. Terms used above have the meaning given to them
by Regulation S. Each Dealer also represents and agrees that it has offered and
sold the Notes and the Guarantee, and will offer and sell the Notes and the
Guarantee (i) as part of their distribution at any time and (ii) otherwise until
40 days after the later of the commencement of the offering and the closing date
(the "distribution compliance period"), only in accordance with Rule 903 of
Regulation S. Each Dealer agrees that, at or prior to confirmation of sale of
Notes and the Guarantee, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases Notes
and the Guarantee from it during the distribution compliance period a
confirmation or notice to substantially the following effect:
schedule 2."The Securities covered hereby have not been registered under the
U.S. Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
Securities Act. Terms used above have the meanings given to them by Regulation
S."
Each Dealer also represents and agrees that neither it, its affiliates nor any
persons acting on its or their behalf have engaged or will engage in any
directed selling efforts with respect to the Notes and the Guarantee, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S. Terms used above have the meaning given to them by
Regulation S.
schedule 3.The United Kingdom
Each Dealer represents and agrees that:
84.        it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business; and
xxviii.it has not offered or sold and will not offer or sell any Notes other
than to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or who it is reasonable to expect will acquire, hold, manage or
dispose of investments (as principal or agent) for the purposes of their
businesses where the issue of the Notes would otherwise constitute a
contravention of section 19 of the Financial Services and Markets Act 2000 (the
"FSMA") by the Issuer;
85.it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the FSMA) received
by it in connection with the issue or sale of any Notes in circumstances in
which section 21(1) of the FSMA does not apply to the Issuer or the Guarantor;
and




--------------------------------------------------------------------------------



86.it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to such Notes in, from or
otherwise involving the United Kingdom.








--------------------------------------------------------------------------------



schedule 4.
Notification Letter For An Increase In The Maximum Amount
[Letterhead of Issuer]
To: The Dealers referred to below
cc. Bank of America, National Association, London Branch (as "Agent")
cc. Bank of America Merrill Lynch International DAC (as "Arranger")
[Date]
Dear Sirs
£600,000,000 euro-commercial paper programme
We refer to a dealer agreement dated 19 May 2020 (the "Dealer Agreement")
between ourselves as Issuer, FMC Technologies, Inc. as Guarantor, Bank of
America Merrill Lynch International DAC as Dealers and the Arranger relating to
a £600,000,000 euro-commercial paper programme. Terms used in the Dealer
Agreement shall have the same meaning in this letter.
In accordance with clause 2.6 (Increase in Maximum Amount) of the Dealer
Agreement, we hereby notify each of the addressees listed above that the Maximum
Amount is to be increased from [] to [] with effect from [], subject to delivery
to the Dealers, the Arranger and the Agent of the following documents:
1.a certificate from a duly authorised officer of the Issuer and the Guarantor
confirming that no changes have been made to the constitutional documents of the
Issuer or the Guarantor since the date of the Dealer Agreement or, if there has
been a change, a certified copy of the constitutional documents currently in
force;
2.certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuer and the Guarantor for such an
increase in the Maximum Amount;
3.certified copies of [specify any applicable governmental or other consents
required by the Issuer/Guarantor in relation to the increase];
4.a list of names, titles and specimen signatures of the persons authorised to
sign on behalf of the Issuer and the Guarantor all notices and other documents
to be delivered in connection with such an increase in the Maximum Amount;
5.an updated or supplemental Information Sheet reflecting the increase in the
Maximum Amount of the Programme; and
6.legal opinions from Dealers' English law counsel and the Issuer's legal
advisers.
Yours faithfully,
[]for and on behalf ofTechnipFMC plc






--------------------------------------------------------------------------------



schedule 5.
Dealer Accession Letter
[Letterhead of Issuer]
[Date]
To: [Name of Dealer]
cc.: [list all permanent Dealers]
cc.: Bank of America, National Association, London Branch as Agent
Dear Sirs
£600,000,000 euro-commercial paper programme
We refer to a dealer agreement dated 19 May 2020 (the "Dealer Agreement")
between ourselves as Issuer, FMC Technologies, Inc. as Guarantor, Bank of
America Merrill Lynch International DAC as Arranger, [] as Dealers relating to a
£600,000,000 euro-commercial paper programme. Terms used in the Dealer Agreement
shall have the same meaning in this letter.
In accordance with clause 7.2 (Appointment of Dealers) and upon the terms of the
Dealer Agreement, we hereby appoint you as an Additional Dealer [for the
Programme [with immediate effect] [with effect from []]/[for the issue of
[description of issue] [for the period [] to []]. [Copies of each of the
condition precedent documents set out in schedule 1 to the Dealer Agreement have
been sent to you, as requested].
Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with clause 7.2 (Appointment of Dealers) of the Dealer Agreement,
become a party to the Dealer Agreement vested with all the authority, rights,
powers, duties and obligations set out in that clause 7.2.
Yours faithfully
[]for and on behalf of
TechnipFMC plc
We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of clause 9 (Notices)
of the Dealer Agreement our contact details are as follows:
[NAME OF DEALER]
Address:
Telephone:
Contact:
Dated:
Signed:
for [Name of new Dealer]






--------------------------------------------------------------------------------



schedule 6.
Notices

The IssuerThe Guarantor
Address:
Telephone:
e-mail:
FAO:




Address:
Telephone:
e-mail:
FAO:




The Arranger and the Original Dealer
Address:
Telephone:
e-mail:
FAO: 












--------------------------------------------------------------------------------





SIGNATORIES
The Issuer
Signed by


for and on behalf of TECHNIPFMC plc:
)
)
)
)
/s/ DOUGLAS J. PFERDEHIRT





The Guarantor
Signed by


for and on behalf of FMC TECHNOLOGIES, Inc.
)
)
)
)
/s/ DOUGLAS J. PFERDEHIRT




Signature Page to the Dealer Agreement




--------------------------------------------------------------------------------



The Arranger and the Original Dealer
Signed by


for and on behalf of BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DAC:
)
)
)
)
/s/ CATHERINE DALY








Signature Page to the Dealer Agreement


